BERDON, J.,
dissenting. I would reverse the conviction of the defendant, Charles Coleman, on the ground that the trial court’s jury instruction — “the law is made to protect society and innocent persons, and not to protect guilty ones” — was unconstitutional. As I explain in my dissent in State v. Watson, 251 Conn. 220, 244-49, 740 A.2d 832 (1999), this court’s decision in State v. Schiappa, 248 Conn. 132, 728 A.2d 466 (1999), was wrongly decided.1 Instead, this court should be guided by the reasoning set forth in the Second Circuit Court *252of Appeals’ decision in United States v. Doyle, 130 F.3d 532, 539 (2d Cir. 1997), and should hold that the challenged language of the jury instruction in this case “created a reasonable likelihood that the jury misunderstood the reasonable doubt standard and the presumption of innocence.”
Accordingly, I dissent.

 I was not assigned to sit on the panel for Schiappa, which was decided by a full court of seven justices (a senior justice was selected to complete the panel of seven). Nor was I assigned to the panel of five justices that decided State v. Delvalle, 250 Conn. 466, 736 A.2d 125 (1999).